Exhibit 10.1

 

EXECUTION VERSION

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), is entered into as of February 25,
2016, by and among Rouse Properties, Inc., a Delaware corporation (the
“Company”), and the Stockholders set forth on Exhibit A hereto (each, a
“Stockholder” and collectively, the “Stockholders”). Capitalized terms used but
not defined herein shall have the meaning ascribed to such terms in the Merger
Agreement (as defined below).

 

WHEREAS, each Stockholder is, as of the date hereof, the record and beneficial
owner (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), which meaning will apply for all purposes of this
Agreement) of the number of Company Shares set forth opposite such Stockholder’s
name on Exhibit A hereto (together with any shares of Company Capital Stock
acquired after the date hereof over which each Stockholder acquires record or
beneficial ownership, the “Owned Shares”);

 

WHEREAS, concurrently with the execution of this Agreement, the Company has
entered into an Agreement and Plan of Merger with BSREP II Retail Pooling LLC
(“Parent”), BSREP II Retail Holdings Corp. (“Acquisition Sub”), and, solely for
the purposes stated therein, the Guarantors (the “Merger Agreement”), pursuant
to which, among other things, the Company will be merged with and into
Acquisition Sub, with the Company continuing as the surviving corporation and a
subsidiary of Parent (the “Merger”); and

 

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, and prior to the consummation of the Merger, each Stockholder has
agreed to enter into this Agreement as a condition to the willingness of the
Company to enter into the Merger Agreement and as an inducement and in
consideration therefor.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

1.                                      Agreement to Vote; Grant of Irrevocable
Proxy.

 

1.1                               Agreement to Vote.  (a) Each Stockholder
hereby agrees that, from the date of execution of the Merger Agreement until the
Termination Date (as defined below) (the “Voting Period”), at any meeting of the
stockholders of the Company, however called, or at any adjournment or
postponement thereof, or in connection with any written consent of the
stockholders of the Company or in any other circumstances upon which a vote,
consent or other approval of all or some of the stockholders of the Company is
sought with respect to the matters described in this Section 1.1, each
Stockholder shall vote (or cause to be voted), or execute (or cause to be
executed) consents with respect to, as applicable, all of the Owned Shares owned
by such Stockholder as of the applicable record date (x) in favor of the
approval and adoption of the Merger Agreement, (y) in favor of the approval of
the Transactions and any other matter that is required to facilitate the
Transactions and (z) against each of the matters set forth in clauses (i), (ii),
(iii) and (iv) of this Section 1.1 below, whether such vote, consent or approval
is required or requested pursuant to applicable Law or otherwise:

 

--------------------------------------------------------------------------------


 

(i)                                     any Acquisition Proposal or any other
merger, consolidation, combination, sale of substantial assets, reorganization,
recapitalization, dissolution, liquidation or winding up of or by the Company or
any other business combination or extraordinary transaction involving the
Company or any of its Subsidiaries or any merger agreement or other definitive
agreement with respect to any of the foregoing, in each case, other than the
Merger Agreement and the Transactions;

 

(ii)                                  any action or proposal to amend the
Company’s organizational documents;

 

(iii)                               any action, proposal, transaction or
agreement that would reasonably be expected to result in a breach in any
material respect of any covenant, representation or warranty or any other
obligation or agreement of the Company contained in the Merger Agreement or of
the Stockholders contained in this Agreement; and

 

(iv)                              any action, proposal, transaction or agreement
involving the Company or any of its Subsidiaries that is intended or would
reasonably be expected to prevent, impede, frustrate, interfere with, materially
delay or postpone or adversely affect the consummation of the Merger or the
other Transactions.

 

(b)                                 With respect to any meeting of the
stockholders of the Company held during the Voting Period with respect to any
matter set forth in this Section 1.1, each Stockholder shall, or shall cause the
holder of record of its Owned Shares beneficially owned by such Stockholder on
any applicable record date to, appear at such meeting or otherwise cause its
Owned Shares to be counted as present thereat for purposes of establishing a
quorum.  Any vote required to be cast or consent required to be executed
pursuant to this Section 1.1 shall be cast or executed in accordance with the
applicable procedures relating thereto so as to ensure that it is duly counted
for purposes of recording the results of that vote or consent.

 

(c)                                  Each Stockholder hereby waives, to the full
extent of the law, and agrees not to assert any appraisal rights pursuant to
Section 262 of the DGCL or otherwise in connection with the Transactions.

 

(d)                                 Except as explicitly set forth in this
Section 1.1, nothing in this Agreement shall limit the right of each Stockholder
to vote (or cause to be voted), including by proxy or written consent, if
applicable, in favor of, or against or to abstain with respect to, any other
matters presented to the stockholders of the Company.

 

1.2                               Grant of Irrevocable Proxy.

 

(a)                                 Each Stockholder hereby irrevocably appoints
the Company and any designee of the Company, and each of them individually, as
such Stockholder’s proxy and attorney-in-fact, with full power of substitution
and resubstitution, to vote at any annual or special meeting of stockholders at
which any of the matters described in Section 1.1 is to be considered during the
Voting Period, with respect to the Owned Shares as of the applicable record
date, in each case solely to the extent and in the manner specified in
Section 1.1; provided, however, that each Stockholder’s grant of the proxy
contemplated by this Section 1.2

 

--------------------------------------------------------------------------------


 

shall be effective if, and only if, such Stockholder has not delivered to the
Secretary of the Company, at least two (2) business days prior to the applicable
meeting, a duly executed irrevocable proxy card directing that the Owned Shares
be voted in accordance with Section 1.1.  This proxy, if it becomes effective,
is given to secure the performance of the duties of each Stockholder under this
Agreement and its existence will not be deemed to relieve any Stockholder of its
obligations under Section 1.1.  This proxy shall expire and be deemed revoked
automatically at the Termination Date.

 

(b)                                 Each Stockholder agrees and acknowledges
that the proxy in Section 1.2(a) is: (i) given (x) in connection with the
execution of the Merger Agreement and (y) to secure the performance of such
Stockholder’s duties under this Agreement, (ii) coupled with an interest and may
not be revoked except as otherwise provided in this Agreement and (iii) intended
to be irrevocable prior to the expiration of the Voting Period.

 

2.                                      Representations and Warranties of the
Stockholders.  Each Stockholder hereby represents and warrants to the Company,
severally and not jointly, as of the date of this Agreement and as of the date
of the Company Stockholder Meeting, as follows:

 

2.1                               Authorization.  Each Stockholder has all
requisite power and authority necessary to enable it to execute and deliver, and
to perform its obligations under, this Agreement; and the execution, delivery
and performance by each Stockholder of this Agreement have been duly authorized
by all requisite action on the part of each Stockholder.  This Agreement has
been duly executed and delivered by each Stockholder and, assuming the due
execution of this Agreement by the Company, constitutes a legal, valid and
binding obligation of each Stockholder, enforceable against each Stockholder in
accordance with its terms, except as may be subject to the Enforceability
Limitations.

 

2.2                               Ownership of Shares; Discretionary Authority.

 

(a)                                 Other than restrictions in favor of the
Company pursuant to this Agreement and the Exchange Agreement and except for
such transfer restrictions of general applicability as may be provided under the
Securities Act of 1933, as amended, or the “blue sky” Laws of the various states
of the United States, or as disclosed by such Stockholder on a Schedule 13D
filed with respect to the Company:

 

(i)                                     subject to any Owned Shares Transferred
pursuant to Section 4.1(b), the Owned Shares set forth opposite each
Stockholder’s name on Exhibit A hereto are owned of record and beneficially by
such Stockholder, free and clear of any Liens (including any restriction on the
right or power to vote, consent with respect to, or otherwise dispose of the
Owned Shares, other than pursuant to this Agreement and the power, authority and
discretion of the Stockholders over such Owned Shares), except for any Liens
that would not reasonably be expected, either individually or in the aggregate,
to prevent or materially delay the ability of any such Stockholder to perform
fully its obligations hereunder; and

 

(ii)                                  as of the date hereof each Stockholder
has, and at any stockholder meeting of the Company held during the Voting Period
regarding approval and adoption

 

--------------------------------------------------------------------------------


 

of the Merger Agreement and/or the Transactions, each Stockholder will have
(except as otherwise permitted by this Agreement), sole voting power and sole
dispositive power with respect to the matters set forth in Section 1.1 in
respect of all of the Owned Shares.

 

(b)                                 As of the date hereof, except for the Owned
Shares set forth on Exhibit A hereto, or as disclosed by a Stockholder on a
Schedule 13D filed with respect to the Company, no Stockholder or any Affiliate
of a Stockholder owns beneficially or of record any (i) shares of capital stock
or voting securities of the Company, (ii) securities of the Company convertible
into or exchangeable for shares of capital stock or voting securities of the
Company or (iii) options, warrants or other rights to acquire from the Company
any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Company, or rights
the value of which is linked to the price or value of Company Shares.  Except
for this Agreement and such other agreements contemplated by or entered into in
connection with, the foregoing, none of the Owned Shares are subject to any
(x) voting trust or other agreement, arrangement, understanding or instrument
with respect to the voting of, or exercise of voting power with respect to, or
the Transfer (as defined below) of, such shares or (y) any agreements or
arrangements of any kind, contingent or otherwise, obligating such Stockholder
to Transfer, or cause to be Transferred, any of  such Stockholder’s Owned
Shares.

 

(c)                                  For purposes of this Agreement, to
“Transfer” any securities of the Company shall mean (i) to sell, assign,
transfer, pledge, encumber, distribute, gift or otherwise dispose of (including
by merger or otherwise by operation of law) such securities, (ii) to tender such
securities in any tender or exchange offer or (iii) enter into any contract,
option, agreement or other arrangement or understanding with respect to any of
the actions contemplated by the preceding clause (i) or (ii).  The term “sell,”
“sale” or any derivatives thereof shall include (x) any sale, transfer or
disposition of record or beneficial ownership, or both, and (y) any short sale
with respect to Company Shares, entering into or acquiring an offsetting
derivative contract with respect to Company Shares, entering into or acquiring a
futures or forward contract to deliver Company Shares, any transfer of economic
interests in Company Shares, or entering into any transaction that has the same
effect as any of the foregoing.

 

2.3                               Non-Contravention.  The execution and delivery
by each of the Stockholders of this Agreement, the performance by each of the
Stockholders of its covenants and obligations hereunder and the consummation by
each of the Stockholders of the transactions contemplated hereby do not and will
not (a) violate or conflict with any provision of the certificate of formation
or limited liability company agreement or similar organizational documents of
each Stockholder, (b) violate, conflict with, require a payment under, or result
in the breach of or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or result in the termination or
amendment of, or accelerate the performance required by, or result in a right of
termination or acceleration or loss of a benefit under, any Contract to which
each Stockholder or any of its respective Subsidiaries is a party or by which
their assets are bound or (c) result in the creation of any Lien (other than
Permitted Liens) upon any of the properties or assets of each of the
Stockholders or any of its respective Subsidiaries, except with respect to
clauses “(b)” and “(c)” above, for such violations, conflicts, defaults,
terminations, amendments, accelerations, losses or Liens that would not,
individually or in the aggregate, prevent or materially delay the ability of any
such Stockholder to perform fully its obligations hereunder.

 

--------------------------------------------------------------------------------


 

2.4                               Litigation.  As of the date hereof, to the
knowledge of such Stockholder, there is no action, proceeding or investigation
pending or threatened against such Stockholder that questions the validity of
this Agreement or any action taken or to be taken by such Stockholder in
connection with this Agreement.

 

2.5                               Acknowledgement.  Each Stockholder understands
and acknowledges that the Company is entering into the Merger Agreement in
reliance upon such Stockholder’s execution, delivery and performance of this
Agreement.

 

3.                                      Representations and Warranties of the
Company.

 

3.1                               Representations and Warranties of the
Company.  The Company hereby represents and warrants to the Stockholders, as of
the date of this Agreement and as of the date of the Company Stockholder
Meeting, as follows: (a) the Company has the requisite corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby; (b) the
execution and delivery of this Agreement and the consummation by the Company of
the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action on the part of the Company, and no other
proceedings on the part of the Company are necessary to authorize this Agreement
or to consummate the transactions contemplated hereby; (c) this Agreement has
been duly and validly executed and delivered by the Company and, assuming the
due and valid authorization, execution and delivery hereof by the other parties
hereto, constitutes a valid and binding agreement of the Company.

 

4.                                      Covenants of the Stockholders.

 

4.1                               Restrictions on Transfer.

 

(a)                                 Other than as contemplated by this Agreement
and the Transactions, each Stockholder agrees that such Stockholder shall not,
during the period from and including the date of this Agreement through and
including the earlier to occur of (i) the Exchange Effective Time, and (ii) the
termination of the Merger Agreement in accordance with its terms, Transfer, or
cause or permit the Transfer of, any or all of such Stockholder’s Owned Shares,
or any voting rights with respect thereto.  Any transfer of Owned Shares not
permitted hereby shall be null and void.  Each Stockholder agrees that any such
prohibited transfer may and should be enjoined.  If any involuntary transfer of
any Owned Shares shall occur (including a sale by any Stockholder’s trustee in
any bankruptcy, or a sale to a purchaser at any creditor’s or court sale), the
transferee (which term, as used herein, shall include any and all transferees
and subsequent transferees of the initial transferee) shall take and hold such
Owned Shares subject to all of the restrictions, liabilities and rights under
this Agreement, which shall continue in full force and effect until the
Termination Date.

 

(b)                                 The restrictions set forth in
Section 4.1(a) shall not apply to any Transfer of Owned Shares that is approved
in writing by the Company.

 

(c)                                  Each Stockholder agrees with, and covenants
to, the Company that such Stockholder shall not request that the Company
register the Transfer (book-entry or otherwise) of

 

--------------------------------------------------------------------------------


 

any certificate or uncertificated interest representing any or all of such
Stockholder’s Owned Shares, unless such Transfer is made in compliance with this
Agreement.

 

(d)                                 In furtherance of this Agreement, and
concurrently herewith, each Stockholder shall and hereby does authorize the
Company or the Company’s counsel to notify the Company’s transfer agent that
there is a stop transfer order with respect to all of the Owned Shares.

 

4.2                               Acquisition of Additional Shares.  During the
Voting Period, any Stockholder shall notify the Company promptly in writing of
the direct or indirect acquisition of record or beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of additional shares of Company
Capital Stock after the date hereof, if any, all of which shall be subject to
the terms of this Agreement as though owned by such Stockholder on the date
hereof.

 

4.3                               General Covenants.  Each Stockholder,
severally and not jointly, agrees that it shall not:

 

(a)                                 enter into any agreement (including any
voting agreement in respect of such Stockholder’s Owned Shares), commitment,
letter of intent, agreement in principle or understanding with any Person or
take any other action that violates or conflicts with, or would reasonably be
expected to violate or conflict with, such Stockholder’s covenants and
obligations under this Agreement; or

 

(b)                                 take any action that restricts or otherwise
adversely affects such Stockholder’s legal power, authority and right to comply
with and perform such Stockholder’s covenants and obligations under this
Agreement (including depositing any of such Stockholder’s Owned Shares into a
voting trust or similar arrangement).

 

4.4                               Public Announcements.  Each Stockholder
consents to and authorizes the publication and disclosure by the Company of the
Stockholder’s identity and ownership of the Owned Shares and the existence and
terms of this Agreement (including, for the avoidance of doubt, the disclosure
of this Agreement) and any other information, in each case, in any Current
Report on Form 8-K and any other disclosure document in connection with the
Merger Agreement.  The Company hereby consents to and authorizes the publication
and disclosure by the Stockholders of the existence and terms of this Agreement
(including, for the avoidance of doubt, the disclosure of this Agreement) in any
Schedule 13D/A filing and any other disclosure document in connection with the
Merger Agreement and the Transactions.  None of the parties to this Agreement or
any of their respective Affiliates shall issue or cause the publication of any
press release or other announcement with respect to this Agreement without the
prior consultation of the other party and giving the other party the opportunity
to review and comment on such press release or other announcement, except for
any such release or other announcement required by applicable Law or the
rules or regulations of any applicable United States securities exchange or
regulatory or Governmental Authority to which the relevant party is subject.

 

5.                                      Miscellaneous.

 

5.1                               Termination of this Agreement.  This
Agreement, and all obligations, terms and conditions contained herein (including
the grant of the irrevocable proxy set forth in Section 1.2

 

--------------------------------------------------------------------------------


 

herein), shall automatically terminate without any further action required by
any person upon the earliest to occur of: (i) the termination of the Merger
Agreement in accordance with its terms and (ii) the Effective Time (the
“Termination Date”).

 

5.2                               Effect of Termination.  If this Agreement is
terminated pursuant to Section 5.1, this Agreement shall become void and of no
effect with no liability on the part of any party hereto; provided, however, no
such termination shall relieve any party hereto from any liability for any
willful and intentional breach of this Agreement occurring prior to such
termination and the provisions of this Article 5 shall survive any such
termination.

 

5.3                               Survival of Representations, Warranties and
Covenants.  The representations, warranties and covenants of the Company and
each Stockholder contained in this Agreement shall terminate at the Termination
Date, and only the covenants that by their terms survive the Termination Date
shall so survive the Termination Date in accordance with their respective terms.

 

5.4                               Expenses.  All fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees or expenses, whether or not the Merger is
consummated.

 

5.5                               Further Acts.  Each party agrees that at any
time, and from time to time, before and after the consummation of the
transactions contemplated by this Agreement, it will do all such things and
execute and deliver all other assurances, as any other party or its counsel
reasonably deems necessary or desirable in order to carry out the terms and
conditions of this Agreement and the transactions contemplated hereby or to
facilitate the enjoyment of any of the rights created hereby or to be created
hereunder.

 

5.6                               Entire Agreement.  This Agreement and the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

 

5.7                               Severability.  If any provision of this
Agreement, or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto. The parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

 

5.8                               No Ownership Interest.  Except as otherwise
provided herein, nothing contained in this Agreement shall be deemed to vest in
the Company any direct or indirect ownership or incidence of ownership of or
with respect to the Owned Shares.  All rights, ownership and economic benefits
of and relating to the Owned Shares shall remain vested in and belong to the
Stockholders, and the Company shall have no authority to exercise any power or
authority to

 

--------------------------------------------------------------------------------


 

direct the Stockholders in the voting of any of the Owned Shares, except as
otherwise provided herein.

 

5.9                               Other.  Nothing contained herein, and no
action taken by the Stockholder pursuant hereto, shall be deemed to constitute
the parties as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the parties are in any way acting in
concert or as a group with respect to the obligations or the transactions
contemplated by this Agreement.

 

5.10                        Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly delivered
and received hereunder (i) two (2) Business Days after being sent by registered
or certified mail, return receipt requested, postage prepaid, (ii) one
(1) Business Day after being sent for next Business Day delivery, fees prepaid,
via a reputable nationwide overnight courier service, or (iii) immediately upon
delivery by hand or by facsimile (with a written or electronic confirmation of
delivery), in each case to the intended recipient as set forth below:

 

(a)                                 if to the Company, to:

 

Rouse Properties, Inc.

1114 Avenue of the Americas

Suite 2800

New York, NY 10036

Attention: Susan Elman, Executive Vice President & General Counsel

 

with a copy (which shall not constitute notice) to:

 

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attention: Scott M. Freeman

Facsimile: 212-839-5599

 

(b)                                 if to any Stockholder, to:

 

Brookfield Property Group

Brookfield Place

250 Vesey Street, 14th Floor

New York, NY 10281

Attention: Brian Kingston, Senior Managing Partner

Murray Goldfarb, Managing Partner

Email:       brian.kingston@brookfield.com

murray.goldfarb@brookfield.com

 

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Michael J. Aiello

Matthew J. Gilroy

Facsimile: 212-310-8007

 

5.11                        Assignment.  No party may assign in whole or in
part, by operation of law or otherwise, either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties.  Subject to the preceding sentence, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Any purported assignment not
permitted under this Section shall be null and void.

 

5.12                        Third Party Beneficiaries.  This Agreement is not
intended to, and shall not, confer upon any Person not a party hereto any rights
or remedies hereunder.

 

5.13                        Incorporation by Reference.  The parties agree that
Sections 9.08, 9.09, 9.10, 9.12 and 9.13 of the Merger Agreement are
incorporated herein by reference and shall apply to this Agreement mutatis
mutandis.

 

5.14                        Interpretive Matters.

 

(a)                                 Unless otherwise expressly provided, for
purposes of this Agreement, the following rules of interpretation shall apply:

 

Dollars.  Any reference in this Agreement to $ shall mean U.S. dollars.

 

Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

 

Headings.  The division of this Agreement into Articles, Sections, Exhibits and
other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement.  All references in this Agreement to any “Section”, “Article” or
“Exhibit” are to the corresponding Section, Article or Exhibit of this Agreement
unless otherwise specified.

 

Including.  The word “including” or any variation thereof means (unless the
context of its usage otherwise requires) “including, without limitation” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.

 

(b)                                 The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any Law, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

--------------------------------------------------------------------------------


 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

 

THE COMPANY:

 

 

 

 

 

ROUSE PROPERTIES, INC.

 

 

 

By:

/s/ Andrew Silberfein

 

Name:

Andrew Silberfein

 

Title:

President and Chief Executive Officer

 

[VOTING AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS:

 

 

 

 

 

BROOKFIELD RETAIL HOLDINGS VII LLC

 

 

 

By:

Brookfield Asset Management Private Institutional Capital Adviser US, LLC, its
managing member

 

 

 

By:

/s/ Murray Goldfarb

 

Name:

Murray Goldfarb

 

Title:

Managing Partner

 

 

 

 

 

NEW BROOKFIELD RETAIL HOLDINGS R2 LLC

 

 

 

By:

/s/ Jane Sheere

 

Name:

Jane Sheere

 

Title:

Secretary

 

 

 

 

 

BROOKFIELD BPY RETAIL HOLDINGS II LLC

 

 

 

By:

/s/ Jane Sheere

 

Name:

Jane Sheere

 

Title:

Secretary

 

 

 

 

 

BROOKFIELD RETAIL HOLDINGS III SUB II LLC

 

 

 

By:

Brookfield Asset Management Private Institutional Capital Adviser US, LLC, its
managing member

 

 

 

By:

/s/ Murray Goldfarb

 

Name:

Murray Goldfarb

 

Title:

Managing Partner

 

[VOTING AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BROOKFIELD RETAIL HOLDINGS II SUB II LLC

 

 

 

By:

Brookfield Asset Management Private Institutional Capital Adviser US, LLC, its
managing member

 

 

 

By:

/s/ Murray Goldfarb

 

Name:

Murray Goldfarb

 

Title:

Managing Partner

 

 

 

 

 

BROOKFIELD RETAIL HOLDINGS IV-A SUB II LLC

 

 

 

By:

Brookfield Asset Management Private Institutional Capital Adviser US, LLC, its
managing member

 

 

 

By:

/s/ Murray Goldfarb

 

Name:

Murray Goldfarb

 

Title:

Managing Partner

 

 

 

 

 

BROOKFIELD RETAIL HOLDINGS IV-B SUB II LLC

 

 

 

By:

Brookfield Asset Management Private Institutional Capital Adviser US, LLC, its
managing member

 

 

 

By:

/s/ Murray Goldfarb

 

Name:

Murray Goldfarb

 

Title:

Managing Partner

 

 

 

 

 

BROOKFIELD RETAIL HOLDINGS IV-C SUB II LLC

 

 

 

By:

Brookfield Asset Management Private Institutional Capital Adviser US, LLC, its
managing member

 

 

 

By:

/s/ Murray Goldfarb

 

Name:

Murray Goldfarb

 

Title:

Managing Partner

 

[VOTING AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BROOKFIELD RETAIL HOLDINGS IV-D SUB II LLC

 

 

 

By:

Brookfield Asset Management Private Institutional Capital Adviser US, LLC, its
managing member

 

 

 

By:

/s/ Murray Goldfarb

 

Name:

Murray Goldfarb

 

Title:

Managing Partner

 

[VOTING AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Stockholders

 

Stockholder

 

Owned Shares

 

Brookfield Retail Holdings VII LLC

 

2,946,661

 

New Brookfield Retail Holdings R2 LLC

 

14,995,702

 

Brookfield BPY Retail Holdings II LLC

 

1,165,535

 

Brookfield Retail Holdings III Sub II LLC

 

11,539

 

Brookfield Retail Holdings II Sub II LLC

 

10,060

 

Brookfield Retail Holdings IV-A Sub II LLC

 

151,726

 

Brookfield Retail Holdings IV-B Sub II LLC

 

2,653

 

Brookfield Retail Holdings IV-C Sub II LLC

 

51,774

 

Brookfield Retail Holdings IV-D Sub II LLC

 

51,975

 

 

--------------------------------------------------------------------------------